DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on 11/03/2020 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US20170297100A1) in view of Yabuki et al. (Electrical conductivity of copper nanoparticle thin films annealed at low temperature." Thin Solid Films 518.23 (2010): 7033-7037.)
Regarding Claims 1 and 7-9, 11,  Gibson teaches a method for additive manufacturing, comprising: 
Forming a 3D object by: 
Depositing a layer of powdered build material onto a surface (Claim 1);
Selectively applying a first liquid comprising a binder in a first pattern (Claim 1) [0153]; 
Selectively depositing a second liquid comprising metal salt in a second pattern onto the layer of powdered build material (Claim 1) [0147, 0291]; 
Heating the 3D object in the presence of an inert gas [0045] to sinter the powdered build material (Claim 21). 
Regarding the limitation of the second liquid comprising reducible metal oxides specifically, Gibson teaches the second binder can comprise metal salts, but does not explicitly teach metal oxides; However, Yabuki teaches that copper (II) oxide (CuO) nanoparticles can be used in ink-jet printing for the purpose of forming conductive areas of electrical circuits (abstract) (Page 7034, Lines 4-10). This is 
Regarding the limitation of heating in the presence of a reducing agent; while Gibson teaches the sintering can be performed under an inert atmosphere, Gibson does not teach a reducing agent/atmosphere specifically, however, Yabuki teaches that sintering under reducing atmosphere of hydrogen gas (Abstract) is performed to prevent oxidation of copper and improve conductivity of the consolidated product. (Page 7033, Col. 2, Lines 3-20). Therefore, it would have been obvious to one of ordinary skill in the art to use a reducing atmosphere in the sintering step taught by Gibson as an alternative method of preventing oxidation in the additively manufactured product as taught by Gibson. 
Regarding the limitation of a metallic pattern with a resistivity between 10-8 Ohm-meters to 1 Ohm-m, Yabuki teaches the CuO printed film has a resistivity of 9.8x10-5 Ohm-cm (Table 1) or 9.8x10-7 Ohm-m, reading on the claimed range. 
Regarding Claim 11, per applicant’s specification, a reducible metal oxide serves as a sintering aid [0089], therefore, the copper oxide taught by the prior art is considered as a sintering aid. 
Regarding Claims 2-3, Gibson teaches heaters that can use thermal radiation by one or more of (conduction, convection, and radiation) [0138]
Regarding Claim 4, Gibson teaches the build material may comprise any powder of metal, alloy, and ceramic and combinations thereof [0037], and Gibson teaches an example of tungsten and molybdenum [0058, 0074]. Ceramics by definition are inorganic, non-metallic, often crystalline oxides, nitrides, or carbon materials. Therefore the prior art teaches Tungsten based powder of metal, alloy, or ceramic, and ceramic Tungsten (oxide, carbide, or nitride) reads on the claimed limitation of oxides, nitrides, or carbides comprising tungsten. 
Regarding Claim 10, Gibson teaches the second liquid is selectively deposited, in a controlled pattern to support the object and prevent collapse or deformation during sintering [0128], therefore the film is interpreted to increase the fracture toughness of the object during sintering/reduction. 
Regarding Claim 12, Gibson teaches the sintering can be accomplished by microwave radiation [0056], and since the similar materials (with metal oxides) are being heated by identical methods to achieve sintering densification, one of ordinary skill in the art would expect that parts of the object be heated to similar temperatures under the expectation that products made by substantially identical methods, exhibit similar properties (in this case, metal or ceramic portions being heated to similar temperature ranges). (See MPEP 2112.01(I)). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Yabuki et al. as applied to Claim 1 above, and further in view of Walker (GB2411406B). 
Regarding Claim 5, Gibson teaches the binder can include carrier and nanoparticles of a second metal to firm sinter necks, reducing the required sintering temperature and improving strength [0127] but does not teach alumina or silica nanoparticles explicitly. However, Walker teaches alumina can be used as a nanoparticle for binder jetting ink (Claim 7). Therefore, it would have been obvious to one of ordinary skill in the art to use alumina as the nanoparticle in the binder taught by Gibson specifically to achieve the predictable result of forming a sintered body with sinter necks and improved mechanical properties. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Yabuki et al. as applied to Claim 1 above, and further in view of Luidold et al. ("Hydrogen as a reducing agent: State-of-the-art science and technology." Jom 59.6 (2007): 20-26.). 
Regarding Claim 6, Gibson does not teach the binder contains a reducing agent of one of carbon black, activated carbon, coke, and carbohydrates. However, Luidold teaches the four basic reduction processes for reducing metals are reduction by carbon, carbon monoxide, or hydrogen; among others (Page 20, Col. 1, Lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art to use carbon black, activated carbon, coke, or carbohydrates (conventional sources of carbon in powder metallurgy) in combination with the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736